Citation Nr: 0116205	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO), 
which denied an evaluation in excess of 10 percent for the 
veteran's service-connected lumbosacral strain, and denied 
service connection for a left hip disability.

The veteran and his spouse appeared at a hearing before the 
undersigned Member of the Board in April 2001.  A transcript 
of the hearing is of record.

Based on the written correspondence dated in December 1998 
and January 2000, the veteran raised the issues of 
reinstatement of benefit payments, and retroactive payments 
corresponding thereto, that had been discontinued by the RO 
in March 1993.  Because the record does not indicate that the 
claims for reinstatement of said benefit payments and for 
retroactive benefits have been adjudicated by the RO, they 
are referred to that agency for review as appropriate.


REMAND

The service medical records show that the veteran complained 
of and was treated for low back pain on numerous occasions 
while on active duty.  An April 1991 RO decision granted the 
veteran's claim of service connection for lumbosacral strain, 
and assigned a 10 percent rating. 

The veteran filed claims for an increased rating for his 
lumbosacral strain and service connection for arthritis of 
the left hip in February 1999. 

VA outpatient treatment records, dated from June 1991 to 
January 1999, reveal that the veteran received continued 
treatment for low back pain.  An April 1997 clinical 
evaluation shows that he complained of multiple joint pain, 
including both hips.

Upon a July 1998 VA clinical evaluation of the veteran, it 
was noted that he had had recurrent back pain since service, 
and that he complained of left hip pain upon flexion.  The 
physician noted that it was difficult to distinguish the 
source of the hip pain.  X-rays of the lumbosacral spine and 
left hip showed minor arthritic changes; the bony pelvis was 
intact with a hemitransitional vertebral body with 
sacralization on the left, and multiple sclerotic foci were 
seen with the femoral heads and neck.  

A January 1999 clinical evaluation shows that the veteran 
complained of hip pain, with increased symptoms after walking 
or increased standing.  X-rays showed moderate degenerative 
joint disease of the left hip, with a flattened femoral head.  
The VA physician recommended that the veteran use a cane to 
aid in walking.

The veteran was afforded VA spine examination in April 1999.  
He complained that his low back pain was constant, and was 
exacerbated by activity.  Physical examination revealed that 
that range of motion of the lower extremities was within 
normal limits in all joints.  Deep tendon reflexes were 
absent at the left knee.  There was mild pain on palpation of 
the lumbosacral spine at approximately T12-L1.  There was no 
evidence of any muscle spasm or fasciculation of the 
lumbosacral or paraspinal muscles.  Active range of motion of 
the lumbosacral spine was within normal limits in all planes.  
The veteran's gait was non-antalgic without the use of any 
assistive device and he did not display a limp.   The 
diagnosis was low back pain with decreased sensation over L5-
S1 and the left lower extremity, and absent knee jerk in the 
left lower extremity, and mild pain on palpation over T12-L1 
vertebrae.  The examiner reported that there were no other 
significant focal neuromuscular or functional deficits.  

By May 1999 rating decision, the RO denied an evaluation in 
excess of 10 percent for lumbosacral strain, finding that 
there was no evidence of symptoms warranting a higher 
evaluation.  In the same decision, the RO denied service 
connection for a left hip disability, holding that there was 
no evidence establishing a relationship between the left hip 
disability and any disease or injury during active service.  

At the April 2001 hearing before the undersigned (and in 
statements included in the substantive appeal), the veteran 
voiced his displeasure with the VA physician who examined him 
in April 1999, and asserted that the 1999 examination was 
inadequate inasmuch as it did not reflect the true nature and 
severity of the service-connected lumbosacral strain.  The 
veteran also contended that the 1999 VA examination was 
inadequate because the physician failed to examine his left 
hip.  Specifically, the veteran and his representative 
contended that the examination was too brief, lasting only a 
few minutes; X-ray studies were not performed; and thus the 
examination was too cursory to provide the clinical findings 
necessary to fairly adjudicate his claims.  Regarding the 
claim of service connection for a left hip disability, the 
veteran and his representative explained that said claim is 
based on the theory that the left hip disorder is secondary 
to the service-connected lumbosacral strain, but the claim 
had not been adjudicated as such by the RO.  The veteran 
testified that at least two physicians who had treated him at 
VA medical centers told him there is a causal relationship 
between his left hip disorder and his service-connected 
lumbar spine disability.  

Regarding current symptoms, the veteran testified that the 
range of motion of his spine has worsened, and he frequently 
experiences spasm in the low back area to such a degree that 
he cannot bend or perform exercises.  Walking and standing 
for a prolonged period of time aggravates the pain.  He 
stated that his back pain radiates to his left leg, and it 
"flares out . . . towards the buttocks and it's all sore and 
burns."

After reviewing the evidence in this case, the Board finds 
that despite the competent and probative evidence obtained 
from the VA examination and VA outpatient reports summarized 
above, the record is inadequate for the purpose of rendering 
decisions regarding the claim for a disability rating in 
excess of 10 percent for lumbosacral strain, and the claim of 
service connection for a left hip disability claimed 
secondary to the lumbosacral strain.  

Because the veteran's complaints of pain and loss of function 
due to his lumbosacral strain are documented in his hearing 
testimony and VA outpatient records, the Board concludes that 
consideration must be given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2000) in reviewing his claim on appeal.  
Although the VA physician performing the 1999 examination 
noted the veteran's complaints of low back pain, the report 
fails to adequately address or comment on functional loss due 
to pain.  In DeLuca v. Brown, 8 Vet. App. 202 (1997), the 
Court pointed out that when evaluating disabilities of the 
musculoskeletal system the examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45.  Those regulations, in part, require consideration 
of limitation of movement, weakened movement, excess 
fatigability, and incoordination, and pain, due exclusively 
to the service-connected disability.  A VA examination report 
must provide detailed information with regard to any 
limitation of function due to pain, including pain on use and 
movement of the joint affected during flare-ups, as well as 
any limitation of function due to weakness, fatigability, 
incoordination, -- in order to permit an equitable evaluation 
of the veteran's claim.  See DeLuca at 206. While 38 C.F.R. 
§ 4.40 does not require a separate rating for pain, the 
impact of pain must be considered in making a rating 
determination.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

As to the veteran's claim for service connection for a left 
hip disability, he contends that it is secondary to his 
service-connected low back disability.  The Board notes at 
the outset that, while the RO included the regulation for 
secondary service connection (38 C.F.R. § 3.310(a)) in the 
Statement of the Case issued to the veteran, it did not fully 
address this aspect of the veteran's claim.  That is, the RO 
failed to address the issue of whether the veteran's left hip 
disability was caused or aggravated by his service-connected 
low back disorder.  See 38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The Board further notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  Among other 
things, this law eliminated the requirement of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999) which held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Among other things, VCAA imposes obligations on the Secretary 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary (to be 
codified at 38 U.S.C.A. § 5103A(a)) and, in the case of a 
claim for disability compensation, the assistance provided by 
the Secretary . . . shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (to be codified at 38 U.S.C.A. § 5103A(d)(1)).

In this case, the claims folder contains competent evidence 
of a left hip disability.  While the veteran has been 
afforded a recent VA examination, it did not include an 
opinion on the question of whether the veteran's left hip 
disability was caused or aggravated by his service-connected 
low back disability.  Such an examination is warranted.  The 
RO must also comply with the duty to assist provisions 
contained in VCAA. 

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a) (2000).  VA regulations 
also address the consequences of a veteran's failure to 
attend a scheduled VA medical examination, and provide that 
when entitlement to an increase in benefits cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  Further, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his lumbosacral strain 
and/or his left hip disorder, since April 
1999.  After obtaining any necessary 
authorization(s), the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  38 
C.F.R. § 3.159 (2000).

2.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

3.  The RO should schedule the veteran 
for a VA orthopedic examination, by a 
physician other than the one who 
performed the April 1999 examination, for 
the purposes of determine the severity of 
his service-connected lumbosacral strain, 
and the nature and etiology of his left 
hip disability.  The veteran's claims 
file must be provided to the examiner for 
review in conjunction with the 
examination.  

As to the veteran's low back disability, 
the examiner must perform all indicated 
tests, to include full range of motion 
studies of the lumbar spine.  The 
orthopedic examiner should determine 
whether the low back  exhibits any 
weakened or excess movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain and/or flare-ups of pain 
results in additional functional 
impairment of the low back.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In evaluating the veteran's left hip 
disability, the orthopedic examiner must 
opine whether it is at least as likely as 
not that any left hip condition that is 
present was caused or aggravated 
(worsening of underlying condition) by 
the veteran's service-connected 
lumbosacral strain, or is otherwise 
causally related to any incident of the 
veteran's service.  All indicated tests 
should be performed.  Such report must 
include a complete rationale for all 
opinions expressed. 

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate on the merits the claims of a 
rating in excess of 10 percent for a 
lumbosacral strain and service connection 
for a left hip disability, to include as 
secondary to a lumbosacral strain.  If 
any benefit sought remain denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


